                       ORDER DENYING MOTION TO STAY CASE


       This matter is before the Court on the joint motion of the parties to stay the case [42] until

and including March 1, 2019. Specifically, parties seek an order permitting them to stay discovery

pending non-binding mediation. As explained herein, the instant motion is DENIED, as the relief

the parties seek is not afforded to them by the Local Uniform Civil Rules and is not otherwise

necessesary, under these circumstances.

       L.U.Civ.R. 16(b)(3) limits the stay of discovery to specific instances. The Rules require a

stay of discovery when a motion is filed containing an immunity or jurisdictional defense or to

                                                 1 
 
compel arbitration. Non-binding mediation does not necessitate a stay of the case, and the parties

have provided no authority that would otherwise persuade the court to stay discovery.

       In this regard, note that the court does not require the parties to conduct discovery at any

particular time but only to timely complete discovery within the designated deadlines.

       Accordingly, the motion to stay the case is hereby DENIED.



       SO ORDERED this, the 20th day of December, 2018.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE


 




                                                2 
 
